            Case 1:20-cv-01739-GBD Document 13 Filed 06/17/20 Page 1 of 1



UNITED ST ATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - -- - - - - - -- - -- - - - - - - - - - -- - - -- - X
PAMELA WILLIAMS , on behalf of herself and all :
others similarly situated,

                                      Plaintiff,
                                                                                 ORDER
                   -against-
                                                                            20 Civ. 1739 (GBD)
COMBE IN CORPORATED,

                                      Defendant.

------------------------------------x
GEORGE B. DANIELS, United States District Judge:

         This Court having been advised that the parties have reached agreement on all issues in

this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without

prejudice to restoring the action to this Court' s docket if an application to restore is made within

sixty (60) days.

         All conferences previously scheduled are adjourned sine die .



Dated: June 17, 2020
       New York, New York

                                                                       SO ORDERED.
